DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jorge I Negron-Garcia (Reg. No. 66618) on 02/22/2021.The application has been amended as follows: 

1.	(Currently Amended) A method of communicating, by a first terminal, in a wireless communication system, the method comprising:
communicating with a first gateway by using a first internet protocol (IP) address allocated to the first terminal, according to a first IP session;
in response to a distance between the first terminal and a second gateway being equal to or less than a predetermined threshold, establishing a second IP session with the second gateway while the first IP session is set in the first terminal;

in response to the first IP session-release message being received from the second gateway, releasing the first IP session with the first gateway; and
registering the second IP address with a name server by transmitting, to the name server, registration information of the second IP address obtained when the second IP session is established,
wherein the first IP session-release message comprises information about the first IP address, the second IP address, an IP address allocated to the second terminal, and message-identification.

2.	(Cancelled) 

3.	(Previously Presented) The method of claim 1, further comprising: 
requesting a name server to cancel registration of the first IP address in the name server.

4.	(Cancelled) 

5.	(Currently Amended) A method of communicating, by a second terminal, in a wireless communication system, the method comprising:

when a second IP session is established by a first terminal due to a distance between the first terminal and a second gateway being equal to or less than a predetermined threshold, transmitting a first IP session-release message about the first IP session to the second gateway by using the IP address allocated to the second terminal for changing the first IP session to the second IP session,
wherein the first IP session is released from the first terminal, based on the first IP session-release message,
wherein a second IP address is registered with a name server by transmitting, by the first terminal to the name server, registration information of the second IP address obtained when the second IP session is established, and
wherein the first IP session-release message comprises information about a first IP address, the second IP address, the IP address allocated to the second terminal, and message-identification.

6.	(Original) The method of claim 5, wherein the transmitting of the first IP session-release message comprises transmitting the first IP session-release message to the first terminal via the second gateway.

7.	(Cancelled) 


a memory;
a transceiver; and
at least one processor coupled to the memory, 
wherein the at least one processor is configured to: 
control the transceiver to communicate with a first gateway by using a first internet protocol (IP) address allocated to the first terminal, according to a first IP session,
in response to a distance between the first terminal and a second gateway being equal to or less than a predetermined threshold, establish a second IP session with the second gateway while the first IP session is set in the first terminal,
control the transceiver to receive, from a second terminal, a first IP session-release message about the first IP session via the second gateway by using a second IP address according to the second IP session, when data from the first terminal is received by the second terminal according to the first IP session for changing the first IP session to the second IP session, 
in response to the first IP session-release message being received from the second gateway, release the first IP session with the first gateway, and
register the second IP address with a name server by controlling the transceiver to transmit, to the name server, registration information of the second IP address obtained when the second IP session is established, and
wherein the first IP session-release message comprises information about the first IP address, the second IP address, an IP address allocated to the second terminal, and message-identification.

9.	(Cancelled) 

10.	(Previously Presented) The first terminal of claim 8, wherein the at least one processor is further configured to request, by communication via the transceiver, a name server to cancel registration of the first IP address in the name server.

11.	(Cancelled) 

12.	(Currently Amended) A second terminal communicating in a wireless communication system, the second terminal comprising:
a memory;
a transceiver; and
at least one processor coupled to the memory, 
wherein the at least one processor is configured to: 
control the transceiver to communicate with a first gateway by using an internet protocol (IP) address allocated to the second terminal, according to a first IP session, and
when a second IP session is established by a first terminal due to a distance between the first terminal and a second gateway being equal to or less than a 
wherein the first IP session is released from the first terminal, based on the first IP session-release message,
wherein a second IP address is registered with a name server by transmitting, by the first terminal to the name server, registration information of the second IP address obtained when the second IP session is established, and
wherein the first IP session-release message comprises information about a first IP address, the second IP address, the IP address allocated to the second terminal, and message-identification.

13.	(Original) The second terminal of claim 12, wherein the at least one processor is further configured to control the transceiver to transmit the first IP session-release message to the first terminal via the second gateway.

14.	(Cancelled) 

15.	(Original) A non-transitory computer-readable recording medium having an executable program recorded thereon, wherein the program, when executed by at least one processor, instructs a computer to perform the method of claim 1.

.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The limitation(s) of “a first IP session-release message about the first IP session via the second gateway by using a second IP address according to the second IP session for changing the first IP session to the second IP session, when data from the first terminal is received by the second terminal according to the first IP session; 
in response to the first IP session-release message being received from the second gateway, releasing the first IP session with the first gateway; and
registering the second IP address with a name server by transmitting, to the name server, registration information of the second IP address obtained when the second IP session is established, wherein the first IP session-release message comprises information about at least one of the first IP address, the second IP address, an IP address allocated to the second terminal, or message-identification.” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1, 5, 8 and 12. Therefore, the claims are distinguished over the prior art of record and held as allowable.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.